Cas wit Cv-03852-MLB Document 1-1 (Court only) Filed 08/26/19 Page 1of7
a
GET vF ae

%

E UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

ATLANTA DIVISION
)
RICKY R. FRANKLIN ) Civil Action No:
)
Plaintiff, )
) | JURY DEMAND
Vv. )
) 3 mame ais
CITIMORTGAGE, INC ) 1 . 1 9 C V 3 8 5 2
)
Defendant

ORIGINAL COMPLAINT
Now Comes Plaintiff, Ricky R. Franklin, Pro se, who resides in Stockbridge,

Georgia, County of Henry, by and through himself against the Defendant,
CITIMORTGAGE, INC., and Plaintiff states as follows:

NATURE OF THIS ACTION
1. Plaintiff brings this action for actual and statutory damages arising out of and
relating to the conduct of Defendants, to include all of its affiliates, subsidiaries,
and/or related entities, as well as all persons and entities acting on behalf of
Defendants, including but not limited to Citimortgage Inc., in negligently,
knowingly, and/or willfully contacting Plaintiff on his cellular telephone without

his express consent within the meaning of the TCPA. This is an action for actual
Case 1:19-cv-03852-MLB Document 1-1 (Court only) Filed 08/26/19 Page 2 of 7

and statutory damages for violations of the Telephone Consumer Protection Act
(hereinafter, “TCPA”), 47 U.S.C. section 227 et seq.'

JURISDICTION & VENUE
2. Jurisdiction of this Court is conferred by 15 U.S.C. § 1692 and 28 U.S.C. §
1331. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

3. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

PARTIES

4. RICKY R. FRANKLIN, (hereinafter, Plaintiff) is a natural person at all relevant

times residing in county of Henry, State of Georgia.

5. Defendant, CITIMORTGAGE, INC., (hereinafter, “Citi”) is a foreign
corporation, authorized to do business in Georgia located at 1000 Technology
Drive, O’Fallon, Missouri 63368. The Defendant has a registered agent of CT

Corporation System located at 289 Culver St, Lawrenceville, GA 30046.

6. At all relevant times, Defendant has conducted business in Georgia, solicited

business in Georgia, engaged in a persistent course of conduct in Georgia, or has

derived substantial revenue from services rendered in Georgia.

' Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of
1934, 47 U.S.C. § 201 et seq.
Case 1:19-cv-03852-MLB Document 1-1 (Court only) Filed 08/26/19 Page 3 of 7

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
CPA

7. In 1991, Congress enacted the TCPA in response to a growing number of
consumer complaints regarding certain telemarketing practices.
8. The TCPA regulates, inter alia, the use of automated telephone equipment, or
“predictive-dialers”, defined as equipment which “has the capacity...(a) to store or
produce telephone numbers to be called, using a random or sequential number
generator; and (b) to dial such numbers. 47 U.S.C. § 227(a\(1). Specifically, the
plain language of section 227(b)(1 (A)(iii) prohibits the use of auto-dialers to make
any call to a wireless number in the absence of an emergency or the prior express
consent of the called party.’
9. According to findings by the Federal Communications Commission (FCC), the
agency Congress vested with authority to issue regulations implementing the
TCPA, such calls are prohibited because, as Congress found, automated or
prerecorded telephone calls are a greater nuisance and invasion of privacy than live
solicitation calls, and such calls can be costly and inconvenient. The FCC also
recognized that wireless customers are charged for incoming calls whether they

pay in advance or after the minutes are used.
Case 1:19-cv-03852-MLB Document 1-1 (Court only) Filed 08/26/19 Page 4of 7

ALLEGATIONS OF FACT
10. On or about the beginning of February 13, 2018 Plaintiff answered his
cellphone an was greeted by an automated voice that said “please stay on the line
for a very important message from citimortgage” Plaintiff talk to a representative
who stated that they were calling from the Philippines with a number as 520 441-
1247...an Arizona number on Plaintiffs caller identification phone. Plaintiff
informed the representative that he did not want to receive phone calls on his
cellphone. At that time the representative from the Philippines stated that “the

calls were automated and they would continue”.

11. Plaintiff continued to get calls on his cellphone after revoking consent to be
called. Again on February 21, 2018 Plaintiff answered his cellphone and was
greeted by an automated voice that stated “please stay on the line for an important
message from citimortgage”. Plaintiff again told the representative to stop calling
his cellphone.

12. On March 20, 2018 at 1421hrs, Plaintiff got a call from a number of 816-420-
4632, Plaintiff answered cellphone and was greeted by an automated voice that
said “please stay on the line for an important message from citimortgage”.
Plaintiff talked to a representative and told him that he did not wish to be contacted
on his cellphone. In fact Plaintiff informed the Defendant more than 14 different
times to not contact him on his cellular phone.

4
Case 1:19-cv-03852-MLB Document 1-1 (Court only) Filed 08/26/19 Page 5of 7

13. Plaintiff continued to receive these automated calls more than 80 (eighty)
times to his cellphone. On more than 22 times, Plaintiff was left an automated
voice message that stated “please give us a call back about a personal business
matter”

14. Despite Plaintiff's request, the Defendant Citi continued to harass Plaintiff
with automated calls which caused the Plaintiff to incur significant anxiety and
inconvenience.

15. Upon information and belief, all of the calls Defendant placed to Plaintiffs
cellular phone were placed using an “automatic telephone dialing system”
(hereinafter, “auto-dialer”), which has the capacity to store or produce telephone
numbers to be called, using a random or sequential number generator (including
but not limited to a predictive dialer) or artificial or prerecorded voice; and to dial
such numbers as specified by 47 U.S.C. § 227(a)(1)

16. Plaintiff suffered a concrete and real invasion of Plaintiff's legally protected
privacy rights through Defendant’s violation of the TCPA. The continuous
unwarranted phone calls caused the Plaintiff harassment, as well use of his
personal phone which could have been used for other purposes
17. Plaintiff suffered harm and damages in the form of emotional distress such as

anger, and resentment each time he received a phone call from the Defendant.
Case 1:19-cv-03852-MLB Document 1-1 (Court only) Filed 08/26/19 Page 6 of 7

COUNT I
KNOWING AND/OR WILLFUL VIOLATIONS

OF THE (“TCPA”), 47 U.S.C. SECTION 227, ET SEQ.
18. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
19. Using an automated dialing system, and without prior express consent, the
Defendant Citi contacted the Plaintiff over 80(eighty) times by means of artificial
pre-recorded voice messages to a cellphone or pager in violation of 47 U.S.C.
227(b)(1 (A)(iii).
20. As a result of the Defendant’s knowing and/or willful violations of 47 U.S.C.

§ 227 et seq., Plaintiff is entitled to treble damages of up to $1,500.00 for each and

every call in violation of the statue, pursuant to 47 U.S.C. § 227(b\(3).
PRAYER FOR RELIEF

a) As a result of Defendants, Citi willful and/or knowing violations of 47 U.S.C. §
227(b)(1), Plaintiff seeks statutory damages of $1500.00 for each and every call
that violated the TCPA;

b) Actual damages from the Defendants for all damages including emotional
distress suffered as a result of the intentional, reckless, and/or negligent behavior
pursuant the TCPA;

d) A trial by jury on all issues so triable;
Case 1:19-cv-03852-MLB Document 1-1 (Court only) Filed 08/26/19 Page 7 of 7

e) Such other and further relief as may be just and proper
Respectfully submitted,

Kt 22
Ricky R. Franklin

708 Brambling Way
Stockbridge, GA 30281
(678-650-3733)

irfrank 12@hotmail.com
